Exhibit 10.1

 

FARMOUT AGREEMENT INDEX

 

1.                                       Exhibits

 

2.                                       Definitions

 

3.                                       Farmout Well(s)

 

3.1                                 Test Well

 

3.2                                 Substitute Well(s)

 

3.3                                 Earned Assignments-Produce to Earn

 

3.4                                 Acreage Assignment

 

3.5                                 Depths Earned

 

3.6                                 Term of Assignment

 

3.7                                 Extension by Drilling or Reworking

 

3.8                                 Continuous Development

 

4.                                       Reserved Working Interest

 

4.1                                 Reservation

 

4.2                                 Proportionate Reduction

 

5.                                       Abandonment of Wells

 

6.                                       Failure to Commence Operations or
Cessation of Operations

 

6.1                                 Liquidated Damages-Test Well only

 

7.                                       Shut-In Payments

 

8.                                       Liability

 

9.                                       Title Information and Warranty of Title

 

9.1                                 Farmor and Farmee

 

1

--------------------------------------------------------------------------------


 

10.                                 Notices and Well Information

 

10.1                           In General

 

10.2                           Notices

 

11.                                 Insurance

 

12.                                 Extensions, Renewals and New Leases

 

13.                                 General

 

13.1                           Audits

 

13.2                           Lease Obligations

 

13.3                           Laws and Regulations

 

13.4                           Permission to Enter

 

13.5                           Access to Well Location

 

13.6                           Section Titles

 

14.                                 Agreements Affecting Farmout Lands

 

14.1                           Farmee Bound

 

15.                                 Permission to Assign

 

16.                                 Reassignment

 

17.                                 Execution

 

17.1                           Ratification

17.2                           Effective Date

 

2

--------------------------------------------------------------------------------


 

FARMOUT AGREEMENT

 

Farmor:

 

REEF PARTNERS 2001-A INCOME FUND LP

 

 

AND

 

 

REEF PARTNERS 2001-B INCOME FUND LP.

 

 

AND

 

 

REEF EXPLORATION, INC.

 

 

 

 

 

1901 North Central Expressway

 

 

Suite 300

 

 

Richardson, Texas 75080

 

 

 

Farmee:

 

Reef Global Energy I LP

 

 

1901 North Central Expressway

 

 

Suite 300

 

 

Richardson, Texas 75080

 

Area/Prospect:

 

Scherer B #3

 

 

Section 34-T4N-R15E

 

 

 

State:

 

Oklahoma

 

 

 

County:

 

Pittsburg

 

 

 

Effective Date:

 

February 1, 2003

 

3

--------------------------------------------------------------------------------


 

Farmor represents, but does not warrant, that it is the owner of certain
interest(s) in the oil and gas lease(s) (the “Leases”) covering the lands
(“Lands”) described in Exhibit “A” to this Agreement.

 

Farmor agrees that Farmee may acquire an interest in the Leases insofar as they
cover Lands in Section 34-T4N-R15E, Pittsburg County, Oklahoma under the terms
and conditions of this Agreement.

 

In consideration of the mutual covenants and agreements provided in this
Agreement, Farmor and Farmee agree as follows:

 

1.                                      EXHIBITS.

 

The following Exhibits, if checked, are attached and shall be considered part of
this Agreement:

 

ý                                    Exhibit A - Lease Schedule.

 

2.                                      DEFINITIONS.

 

For the purpose of this Agreement, the following terms shall have the meaning
set opposite each term.

 

(a)                                  “Completed Well” means a well which has
been fully equipped for the taking of production through and including the tanks
for an oil well and through and including the christmas tree for a gas well, or
plugged and abandoned, if a dry hole.

 

(b)                                 “Contract Depth” shall mean:  10,500 feet or
to a depth to sufficiently test the Middle Atoka sands whichever is lesser.

 

(c)                                  “Drilling Unit” means the area within the
surface boundaries established or prescribed by field rules or special order of
the applicable regulatory authority; e.g., the spacing unit, unit for
production, proration unit, or participating area.  In the absence of any unit
established or prescribed by field rules or special order of the applicable
regulatory authority, and solely for the purposes of this Agreement, “Drilling
Unit” shall also mean a 160 acre hypothetical unit if an earning well is
completed as an oil well, or a 640 acre hypothetical unit if an earning well is
completed as a gas well.  Any hypothetical unit is to be designated by Farmor.

 

(d)                                 “Outside Acreage” means farmout lands, which
are outside the surface boundaries of a Drilling Unit as defined in Section 2.
(b) Above.

 

4

--------------------------------------------------------------------------------


 

(e)                                  “Earning Well” means any well drilled under
the terms and conditions of this Agreement by which Farmee is entitled to
receive an assignment.

 

(f)                                    “Lease Burdens” means any royalty,
overriding royalty, production payment, and other similar burdens on production.

 

(g)                                 “Gas Well” means any well that is so
classified by rules or special order of the applicable regulatory agency, or, in
the absence of same, a well with a gas/oil ratio greater than or equal to 2,000
to 1.

 

(h)                                 “Oil Well” means any well that is so
classified by rules or special order of the applicable regulatory agency, or, in
the absence of same, a well with a gas/oil ratio of less than 2,000 to 1.

 

(g)                                 “Payout” means actual reasonable
expenditures incurred in drilling, testing, completing, equipping, and operating
the unit well, including a charge for supervision.

 

3.                                      FARMOUT WELL(S).

 

3.1                                 TEST WELL.  Farmee shall drill a well, the
“Test Well”, strictly in accordance with the following well specifications:

 

(a)                                  Surface Location: Approximately 825’ FNL
and 1900’ FWL, of Section 34, T4N R15E, Pittsburg County, Oklahoma

 

                                                Bottom Hole Location: 825’ FNL &
2850’ FWL of Section 34, T4N R15E, Pittsburg County, Oklahoma

 

(b)                                 Spud Deadline:  On or before March 31, 2003,
Farmee must commence the actual drilling of a Test Well at the location
specified in 3.1. (a).  Should an extension of commencement be necessary, Farmor
agrees that it will not be unreasonably withheld and Farmor will extend the spud
deadline to a date upon which Farmor and Farmee mutually agree.  Once operations
are commenced, such operations shall continue with due diligence and in a
workmanlike manner until actual inhole drilling of the Test Well is commenced. 
Further, Farmor shall, on a best efforts basis, keep Farmee informed of any
anticipated lease maintenance or possible other problems in connection with the
Farmout Lands and Leases.  In turn, Farmee shall utilize its best efforts to
conduct operations or take other action as may be required to maintain such
Farmout Lands and Leases in full force and effect.

 

(c)                                  Completion attempt/Plugging Deadline: 
Within 60 days after reaching total depth.

 

  2.                                 SUBSTITUTE WELL(S). (Check applicable
provision.)

 

ý                                                                                  
LOST HOLE OR DRY HOLE.  In the event any well is lost for any

 

5

--------------------------------------------------------------------------------


 

reason prior to being drilled to Contract Depth or Farmee has encountered during
the drilling of any well mechanical difficulty or formation or condition which
would render further drilling impracticable or impossible, or any well reaches
Contract Depth and is completed as a dry hole, Farmee may plug and abandon such
well and thereafter may continue its rights by commencing a Substitute Well (or
Wells) for any such well (which has been lost or abandoned or completed as a dry
hole) within one hundred eighty (180) days from the date the prior well was lost
or completed as a dry hole.  Any Substitute Well drilled shall be drilled
subject to the same terms and conditions and to the same depth as provided for
the well so lost or abandoned or completed.  Any refer­ence in this Agreement to
the Test Well shall be deemed to be a reference to any well or wells which may
be drilled as a Substitute Well.

 

3.3                                 EARNED ASSIGNMENTS-PRODUCE TO EARN.

 

On receipt of Farmee’s written request and as soon as practicable after Farmor
is satisfied that Farmee has complied with all of its obligations (including,
but not limited to, all geological requirements as set out in Exhibit “C”) under
this Agreement with regard to the completion of the Test Well or Substitute
Well(s) hereunder as a producer of oil and/or gas in paying quantities, Farmor
shall deliver to Farmee an acreage assignment of Oil and Gas Lease(s) for the
Earning Well as de­scribed in Section 3.4 below.  However, Farmor and Farmee
agree that record title and the management of this Farmout Agreement may be held
and administered by Reef Exploration, Inc.

 

3.4                                 ACREAGE ASSIGNMENT.

 

If an acreage assignment of Oil and Gas Lease(s) is earned, such
assignment/lease shall cover the rights and lands described in Exhibit “A” and
covering an undivided 100% of Farmor’s right, title and interest in and to the
leases described on Exhibit “A”, subject to the reserved 15%
Back-In-After-Payout Working Interest on Farmor’s leasehold described in Section
4 below, and subject to the depth limitations set out in Section 3.5.

 


PRODUCER

 

3.5                               DEPTHS EARNED.

 

If an assignment/lease is earned, the rights earned will be limited as follows:

 

ý                                                                                   
Limited to the rights from the surface of the ground down to one hundred feet
(100’) below the stratigraphic equiva­lent of the producing interval in the
Earning Well or 10,500’ whichever is lesser.

 

6

--------------------------------------------------------------------------------


 

3.6                                 TERM OF ASSIGNMENT.

 

The Assignment shall be for a term of one (1) year from the date of first
production of the Earning Well and for so long thereafter as oil and/or gas are
produced in paying quantities from the Leases or from lands validly pooled
therewith or for so long as the Assignment is otherwise maintained in effect
pursuant to the provisions hereof.

 

3.7                                 EXTENSION BY DRILLING OR REWORKING

 

If at the expiration of the 1-year term of the Assignment, oil and/or gas are
not being produced from the Leases or lands validly pooled therewith, but
Assignee is then engaged in drilling or reworking operations thereon, the
Assignment shall remain in force so long as drilling or reworking operations are
prosecuted (whether on the same day or different wells) with no cessation of
more than sixty (60) consecutive days, and, if they result in production in
paying quantities, for so long thereafter as oil and/or gas are produced in
paying quantities from the Leases or lands validly pooled therewith.  If oil
and/or gas on the Leases or lands validly pooled therewith should cease
producing in paying quantities from any cause, the Assignment nevertheless shall
continue in force and effect as long as additional drilling operations or
reworking operations are conducted on the Leases or on lands validly pooled
therewith, which additional operations shall be deemed to be had when not more
than sixty (60) consecutive days elapse between the abandonment of operations on
one well and the actual commencement of drilling on another well, and, if
production in paying quantities is obtained, the Assignment shall continue as
long thereafter as oil and/or gas is produced in paying quantities from the
Leases or lands validly pooled therewith, and as long thereafter as additional
operations, either drilling or reworking, are had thereon.

 

3.8                                 CONTINUOUS DEVELOPMENT

 

(a)                                  If Assignee, at the expiration of the
1-year term is engaged in actual drilling operations, the Assignment shall
remain in full force and effect as to all lands covered hereby for so long as
such operations continue to completion or abandonment and for so long thereafter
as continuous development is conducted, being defined as no more than 180 days
elapsing between the completion or abandonment of one well and the commencement
of actual drilling operations on another well; or

(b)                                 If at the expiration of the 1-year term,
Assignee is not conducting actual drilling operations, but Assignee has
completed a well on the properties prior to the expiration of the 1-year term
which is capable of producing oil and/or gas in paying quantities, the
Assignment shall remain in full force and effect for so long as actual drilling
operations on an additional well are commenced within 180 days following the
expiration of the 1-year term, and the Assignment shall continue in force for so
long thereafter as continuous development is conducted, being defined as no more
than 180 days elapsing between the completion or abandonment of one well and the
commencement of actual drilling operations on the next succeeding well.

(c)                                  At such time as Assignee (1) fails to
commence said continuous development, or (2) once commenced, fails to continue
same, the Assignment shall automatically terminate as to all land not included
within a Drilling Unit assigned to a well then producing oil or gas in paying
quantities.

 

7

--------------------------------------------------------------------------------


 

4.                                      RESERVED WORKING INTEREST.

 

4.1                                 RESERVATION.

 

In any assignment hereunder, Farmor shall reserve a Fifteen Percent (15%)
Back-in-after-Payout Working Interest of Farmor’s proportionate leasehold
interest in the unit.  Farmor shall deliver to Farmee a net revenue interest
lease including only existing lease burdens of record as of February 1, 2003.

 

4.2                                                                               
PROPORTIONATE REDUCTION.

 

If Leases described in this Agreement cover less than the full leasehold estate
in any Lands described under such Leases, or if Farmor’s interest in such Leases
covering any Lands described under the Leases is less than the full leasehold
estate, then the overrid­ing royalty reserved out of production shall be payable
in the proportion that Farmor’s interest bears to the full leasehold estate in
the Lands.

 

5.                                      ABANDONMENT OF WELLS.

 

5.1                                                                                 
In the event any well is completed hereunder as non-productive of oil and/or gas
in paying quantities or ceases production, Farmee shall immediately give Farmor
written notice via U.S. Post Office mail certified return receipt required or
via facsimile transmission, of the proposed plugging and abandonment of that
well. Farmor shall have ten days after receipt of that written notice within
which to elect to take over the well for the purpose of conducting additional
operations as it desires; except that if a drilling rig is on location, notice
to plug and abandon may be given by telephone or by facsimile transmission on
working days and Farmor’s response period shall be limited to forty-eight (48)
hours, inclusive of Saturday, Sunday and legal holidays.  In the event Farmor
fails to advise Farmee of its election within the prescribed period of time, the
well shall be plugged and abandoned by Farmee.  If electing to do so, Farmor
shall have the right to take over such well, using so far as necessary, at
Farmor’s expense, the tools and workmen of Farmee.  If Farmor elects to take
over a well, Farmor shall pay to Farmee the reasonable salvage value for
material and equipment in and on the well, less the cost of salvaging, and
acquire the well for Farmor’s own use and purposes.

 

5.2                                                                               
In the event Farmor exercises the option provided in Section 5.1, all of
Farmee’s right, title and interest in and to said non-earning well and the
leases described and depicted on Exhibit “A” and “A-1” hereof shall terminate
and revert to Farmor.  Any well and all subsequent production from the well
shall be owned solely by Farmor and it shall have the sole right to operate and
maintain the well and use, sell or otherwise dispose of all production as it may
desire, without any limitation.  Farmor shall have the option to purchase from
Farmee any items of equipment, fixtures and machinery in, on or around the well
as Farmor may desire,

 

8

--------------------------------------------------------------------------------


 

paying the reasonable salvage value, such value being the reasonable value of
the right to remove the items from the Lands less the cost of removal.  If
Farmor and Farmee cannot agree on a reasonable salvage value, then the highest
of three (3) bona fide written offers, the originals of which are to be
submitted to Farmor, will be controlling as to items Farmor may desire to
purchase.

 

5.3                                                                               
Notwithstanding the automatic reverting and revesting of all right, title and
interest into Farmor, Farmee shall promptly make, execute and deliver to Farmor
any instrument or instruments reassigning and reconveying record title into
Farmor, as and when requested.  Farmee agrees and all persons are given notice
that, should the Lands at any time be reassigned or reconveyed in accor­dance
with the terms of this Agreement, it shall be free and clear of any overriding
royalty, payments out of production, net profit obligations or carried
interests, or any obligation to which it may have been subjected by Farmee or
Farmee’s assigns.  Any such obligations shall cease and terminate and be of no
further force and effect as to any part of the Lands reassigned or reconveyed to
Farmor, notwithstanding Farmor may have expressly or impliedly consented to the
assignment or the instrument in which the obligation was reserved or created. 
In the event Farmor exercises its option to take over a well, as provided above,
and that well is the last or only producing well on the Lands, the reassignment
shall cover all of the Lands then held by Farmee under the terms of this
Agreement.

 

5.4                                                                               
In the event Farmee abandons any well after Farmor fails to exercise its
options, or fails to give Farmor a reasonable opportunity to consider its
options, as provided in Section 5.1, this Agreement, as to the unearned portions
of the Lease, shall automatically terminate, and Farmee shall have no rights as
to any unearned portions of the Lease, but Farmee shall remain responsible for
the cost of abandonment and restoration of the surface around any such well.  In
the event Farmee fails to plug any well or fails to restore the surface around
the well, to the satisfaction of the Surface Owner and Farmor, then Farmor, at
its option, may plug the well and restore the surface around any well to its
satisfaction, and Farmee shall reimburse Farmor for all costs incurred in
connection with those operations.  Farmee shall comply with all statutory
requirements and governmental rules and regulations in effect at the time of
plugging any well not taken over, and Farmee agrees to fully defend, protect,
indemnify, and hold Farmor harmless from and against each and every claim,
demand or cause of action, expense or liability arising from Farmee’s failure to
plug or properly plug any such well.

 

9

--------------------------------------------------------------------------------


 

6.                                      FAILURE TO COMMENCE OPERATIONS OR
CESSATION OF OPERA­TIONS.

 

6.1                                 LIQUIDATED DAMAGES-TEST WELL ONLY.

 

In the event the Test Well covenanted to be drilled, is not drilled in
accordance with the requirements of this Agreement, the parties agree that the
resulting damages to the Farmor will be indefinite, uncertain and speculative,
and Farmor and Farmee agree that Farmee will pay to Farmor, as liquidated
damages, the sum of ZERO Dollars, ($0.00), proportionate to the Farmors.  All
Substitute Wells will be covered by the provisions of Section 6.1.

 

7.                                      SHUT-IN PAYMENTS.

 

7.1                                 SHUT-IN PAYMENTS.

 

Shut-in payments on Farmee’s well shall be made by Farmee or Farmee’s Operator.

 

If shut-in payments are made by Farmor, Farmee shall reimburse Farmor for 100%
of the shut-in payment.

 

Until a Lease on the Lands is assigned in whole or in part to Farmee, Farmor
shall be responsible for exercising due diligence and utilizing reasonable
commercial efforts to pay all shut-in payments required to maintain the Lease(s)
in effect and; within 30 days after receipt of invoice from Farmor, Farmee shall
reimburse Farmor for 100% of the shut-in payments paid.  If Farmee fails to
reimburse Farmor within the time specified, the balance of any unpaid shut-in
payment invoice shall bear interest, monthly, at the rate of 10% per annum or
the maximum contract rate permitted by the applicable usury laws in the state in
which the Lands are located, whichever is the lesser, plus attorney’s fees,
court costs and any other costs in connection with the collection of any unpaid
balance.

 

After the Lease(s) has been assigned in whole or in part to Farmee, the
responsibility for making such payments covering the assigned depths under said
Lease(s)shall belong to Farmee.

 

The party responsible for paying shut-in payments shall not be liable to the
other party for any loss resulting from any failure to properly do so.

 

8.                                      LIABILITY.

 

8.1                                                                                
All operations shall be conducted at the sole cost, risk and expense of Farmee
in a proper and workmanlike manner and in accordance with all applicable laws
and regulations of all constituted authorities, and Farmee shall defend,
indem­nify and hold Farmor and its officers, directors, agents, employees and
invites harmless from all liability for damage (including attorney’s fees) to
the person (including death) and/or property of all persons arising from the
performance or non-performance of Farmee’s operations conducted under the terms
of this Agreement.

 

10

--------------------------------------------------------------------------------


 

8.2                                                                                
During the life of this Agreement the Farmee shall keep the Leases free and
clear from all liens.

 

9.                                      TITLE INFORMATION AND WARRANTY OF TITLE.

 

9.1                                                                                 
FARMOR.

Farmor agrees, on written request, to make available Farmee copies of the Leases
and all title information in its possession within thirty (30) days of request. 
Farmor shall neither be liable for the accuracy of any title information
obtained by Farmee affect­ing the Leases covering the land.  This Agreement and
title to the Lease(s) listed in Exhibit “A” are made without warranty of title,
either express or implied.

 

10.                               NOTICES AND WELL INFORMATION.

 

10.1                           IN GENERAL.

 

All well data, information and notices to be given to Farmor, as provided in
this Agreement, shall be given as provided in Exhibit “C”, with such Well data
and information to be held confidential as between Farmor and Farmee, unless
written consent is obtained by the party desiring to disclose such information
to a third party.

 

10.2                                                                          
NOTICES.

 

All notices, payments or other correspondence provided for in this Agreement,
other than notices provided under Exhibit “C”, shall be given as follows:

 

Farmors:

 

REEF PARTNERS 2001-A INCOME FUND LP

 

 

REEF PARTNERS 2001-B INCOME FUND LP

 

 

REEF EXPLORATION, INC.

 

 

1901 North Central Expressway

 

 

Suite 300

 

 

Richardson, Texas 75080

 

 

 

Farmee:

 

Reef Global Energy I LP

 

 

1901 North Central Expressway

 

 

Suite 300

 

 

Richardson, Texas 75080

 

 

11.                               INSURANCE.

 

11.1                                                                        
While operations are being conducted on the Lands Farmee agrees to acquire or
cause to be acquired and/or maintain the following insurance:

 

(a)                                  Workmen’s Compensation in accordance with
applicable state laws and

 

11

--------------------------------------------------------------------------------


 

when ap­plicable extended to include coverage for maritime obligations, United
States Longshoremen’s and Harbor Worker’s Com­pensation Act, Outer Continental
Shelf Lands Act, Jones Act and Death on the High Seas Act.

 

(b)                                 Employer’s Liability, with limits of at
least $1,000,000.00.

 

(c)                                  (i) Comprehensive General Liability, with
limits of at least $6,000,000.00; (ii) Excess Liability with limits of at least
$5,000,000.00 each occurrence.

 

(d)                                 Automobile Liability covering all owned,
non-owned, and hired vehicles, with limits of at least $1,000,000.00

 

(e)                                  Other (Specify): O.E.E., with limits of at
least $10,000,000.00

 

11.2                                                                          
Farmee further agrees to name Farmor as an additional insured under items (c)
and (d) above and further agrees to secure a waiver of subrogation in favor of
Farmor under each of the insurance policies noted above.

 

12.                               EXTENSIONS, RENEWALS AND NEW LEASES.

 

Any and all extension of any of the Leases, in whole or in part, shall maintain
and continue in effect the rights and interests reserved by Farmor in each of
the Leases so extended and in the Lands covered by the Leases.  In the event an
extension, renewal or new lease or leases covering the Lands, or a part of or
interest in the Lands, or a part of or interest in a Lease, be acquired by
Farmee, or by a third party wholly or partly for Farmee or Farmee’s benefit,
within one hundred eighty days from either the date of the expiration of the
primary terms of the Leases having the latest date, for the Leases remaining in
their primary term; or from the date of the assignment, for the Leases which are
beyond their primary term, the rights, interests and depths reserved and
retained by Farmor shall attach and apply to each renewal or new lease, the land
described and the estate created, with the same result and effect as such
reserved and retained rights and interests attach and apply to the Leases, the
Lands or the estates created by the Leases.

 

13.                               GENERAL.

 

13.1                           AUDITS.

 

Upon written notice to Farmee, Farmor may audit Farmee’s books and records
relating to overriding royalty payments and/or calcula­tion of Payout.  Such
audit rights may be exercised any time while overriding

 

12

--------------------------------------------------------------------------------


 

royalties are payable and for a period of twenty-four (24) months after Farmor
has received written notice that Payout status has been achieved,
notwithstanding an earlier termination of this Agreement.

 

13.2                           LEASE OBLIGATIONS.

 

Farmee shall comply with all Lease obliga­tions and requirements.

 

13.3                           LAWS AND REGULATIONS.

 

Farmee shall comply with all governmental laws, rules and regulations.

 

13.4                           PERMISSION TO ENTER.

 

Farmee shall obtain permission to enter the Lands from both the surface owner
and tenants.  Further, Farmee agrees to settle surface damages and to clean up
and restore the premises as nearly as possible to its original condition, and as
provided for in 5.4 above.

 

13.5                           ACCESS TO WELL LOCATION.

 

Farmor’s employees and authorized representatives, at the sole risk of Farmor,
shall have access to the derrick floor of any farmout well at all times.

 

13.6                           SECTION TITLES.

 

The section titles used in this agreement are for the convenience of the parties
only and are not intended to be used for the purpose of construing or
interpreting the meaning of any section.

 

14.                               AGREEMENTS AFFECTING FARMOUT LANDS.

 

14.1                           FARMEE BOUND.

Except as otherwise provided, Farmee shall be bound by any agreement which
affects the Lands at the time of assignment to Farmee.

 

 

15.                               PERMISSION TO ASSIGN.

 

This Farmout Agreement may not be assigned by Farmee without the prior written
consent of Farmor.  Such consent shall not be unreasonably withheld.  Farmor and
Farmee agree that record title and the administration of this Farmout Agreement
may be held and maintained by Reef Exploration, Inc., 1901 North Central
Expressway, Suite 300

 

13

--------------------------------------------------------------------------------


 

16.                               REASSIGNMENT.

 

Subject to the provisions of Section 5, it is understood that at the time any
well drilled on any Drilling Unit under the terms of this Agreement becomes
incapable of producing oil or gas in paying quantities, thus becoming
noncommercial, or rework operations are not commenced within one hundred twenty
(120) days (or sixty (60) days in the event the Lease are not otherwise being
maintained), or if rework operations fail and production in paying quantities is
not restored, Farmee will, at such time, reassign the assigned acreage and
leases to Farmor by recordable instrument free and clear of any liens, and
encumbrances and any lease burdens not in existence as of the date of the
original Assignment from Farmor to Farmee.

 

17.                               EXECUTION.

 

Time is of the essence of this Agreement in all of its parts.  This Agreement
may be executed in any number of counterparts, each of which shall be considered
as an original for all purposes.  The terms, covenants and conditions of this
Agreement shall run in favor of and be binding upon the parties and their
successors, heirs, and assigns, and shall run with the Leases and the Lands.

 

17.1                           RATIFICATION.

 

The execu­tion and delivery of a good and sufficient instrument of ratification
may execute this Agreement, adopting and entering into this Agreement.  Such
ratification shall have the same effect as if the party executing it had
executed this Agreement or a counterpart of this Agreement.

 

17.2                           EFFECTIVE DATE.

 

This Agreement shall be effective as of the Effective Date stated even though
actually signed at a later date.

 

AGREED TO AND EXECUTED THIS 6th DAY OF FEBRUARY, 2003

 

FARMOR:

 

REEF PARTNERS 2001-A INCOME FUND LP

 

 

1901 North Central Expressway

 

 

Suite 300

 

 

Richardson, Texas 75080

 

14

--------------------------------------------------------------------------------


 

By:

/s/ Michael J. Mauceli

 

 

Michael J. Mauceli

 

 

Managing Partner

 

 

 

 

FARMOR:

 

REEF PARTNERS 2001-B INCOME FUND LP

 

 

1901 North Central Expressway

 

 

Suite 300

 

 

Richardson, Texas 75080

 

 

By:

/s/ Michael J. Mauceli

 

 

Michael J. Mauceli

 

 

Managing Partner

 

 

 

 

FARMOR:

 

REEF EXPLORATION, INC.

 

 

1901 North Central Expressway

 

 

Suite 300

 

 

Richardson, Texas 75080

 

By:

/s/ Michael J. Mauceli

 

 

Michael J. Mauceli

 

 

President

 

 

 

 

FARMEE:

 

Reef Global Energy I LP

 

 

1901 North Central Expressway

 

 

Suite 300

 

 

Richardson, Texas 75080

 

 

By:

/s/ Michael J. Mauceli

 

 

Michael J. Mauceli

 

 

Managing Partner

 

 

 

15

--------------------------------------------------------------------------------